Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-8-2009

First Liberty Ins v. Budow
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3418




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"First Liberty Ins v. Budow" (2009). 2009 Decisions. Paper 2063.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/2063


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                    No. 07-3418
                                    ___________

                 FIRST LIBERTY INSURANCE CORPORATION;
                  LIBERTY MUTUAL INSURANCE COMPANY,
                                           Appellants

                                          v.

                  ARIELLE BUDOW, a Minor; IRA BUDOW;
                     SUSAN FUCHS; ALBERT LOPEZ;
              NEW JERSEY MANUFACTURER'S INSURANCE CO.

                     Arielle Budow, a Minor, Ira Budow, Susan Fuchs,
                       individually and on behalf of Arielle Budow
                    ____________________________________

                   On Appeal from the United States District Court
                      for the Eastern District of Pennsylvania
                       (D.C. Civil Action No. 05-cv-00088)
                    District Judge: Honorable Cynthia M. Rufe
                    ____________________________________

                  Submitted Pursuant to Third Circuit LAR 34.1(a)
                                December 9, 2008

                Before: MCKEE, SMITH, and ROTH, Circuit Judges

                           (Opinion filed: January 8, 2009 )

                                    ___________

                                     OPINION
                                    ___________

SMITH, Circuit Judge.
       Appellants Arielle Budow and her parents, Rabbi Ira Budow and Dr. Susan Fuchs 1

(“the Budows”), appeal from the District Court’s entry of summary judgment in favor of

Appellee First Liberty Insurance Corporation (“First Liberty”). For the reasons that

follow, we will affirm.

       Because we write primarily for the parties, who are already familiar with the facts

and procedural history of this case, we only briefly repeat them here. On March 8, 2004,

Arielle Budow, then fifteen years old, was a passenger in a car owned by the Budows.

The car was driven by permissive driver Albert Lopez, who had been hired by the

Budows to drive Arielle from their home in Yardley, Pennsylvania to her private school

in Deal, New Jersey. On the day in question, Lopez was driving Arielle to school in a

snowstorm when he apparently lost control of the vehicle and crashed into several trees.

The impact caused the back bumper of the car to penetrate through the trunk area into the

backseat where Arielle was seated. Arielle suffered several injuries as a result, requiring

multiple surgeries and other extensive treatment.

       At the time of the accident, the Budows’ car was insured by First Liberty in the

amount of $250,000 per person injured in an accident in liability coverage, and

$1,000,000 in underinsured motor vehicle coverage (“UIM”) after stacking. In addition,

Lopez had $100,000 in liability insurance on his own vehicle, which was not involved in




   1
   Because Budow was a minor at the time this lawsuit was filed in the District Court,
Fuchs also served as her Guardian ad litem.

                                             2
the accident, under a policy provided by New Jersey Manufacturer’s Insurance Company.

       In an action in New Jersey state court, Arielle sought the $350,000 in liability

coverage available under the Budows’ and Lopez’s policies, as well as the UIM available

under the Budows’ policy.2 First Liberty then filed the underlying declaratory judgment

action asking the District Court to determine whether the UIM was available to Arielle in

the state court action. The District Court determined that, under the plain language of the

insurance contract entered into by First Liberty and the Budows, it was not, and that

enforcement of that contract provision would not be contrary to public policy.

Accordingly, the District Court entered summary judgment on this issue in favor of First

Liberty. The Budows appeal.

       The District Court had jurisdiction pursuant to 28 U.S.C. § 1332. We have

appellate jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review over the

District Court’s entry of summary judgment, applying the same standard as the District

Court applied in determining whether summary judgment was appropriate. See Norfolk

Southern Ry. v. Basell USA Inc., 512 F.3d 86, 91 (3d Cir. 2008). We have reviewed the

record and can find little to add to the District Court’s thorough and well-reasoned

opinion. Accordingly, we adopt the District Court’s opinion as our own.

       Based on the foregoing, we will affirm the judgment of the District Court.



   2
     Initially, Arielle also sought to recover from an umbrella policy purchased by the
Budows from Liberty Mutual Insurance Company in 2003. However, this coverage is not
at issue in the instant appeal. (At. Br. 6.)

                                             3